In The

                                 Court of Appeals
                     Ninth District of Texas at Beaumont
                             ____________________
                                 NO. 09-12-00066-CR
                             ____________________

                      THOMAS LOUIS VANHOOK, Appellant

                                           V.

                     THE STATE OF TEXAS, Appellee
_______________________________________________________                ______________

                    On Appeal from the 1A District Court
                           Jasper County, Texas
                         Trial Cause No. 10743JD
________________________________________________________                _____________

                                        ORDER

      A jury found Thomas Louis VanHook guilty of the offense of failure to comply

with sex offender registration requirements (enhanced by prior convictions), and assessed

punishment at forty years in prison. See Tex. Code Crim. Proc. Ann. art. 62.102(a),(b)(2)

(West 2006).

      VanHook’s appellate counsel filed a brief that presents counsel’s professional

evaluation of the record and concludes there are no arguable points of error. See Anders

v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967); High v. State, 573
S.W.2d 807 (Tex. Crim. App. 1978). VanHook filed a pro se response. The Court of

                                           1
Criminal Appeals has explained that an appellate court may determine in an Anders case

either (1) “that the appeal is wholly frivolous and issue an opinion explaining that it has

reviewed the record and finds no reversible error”; or (2) “that arguable grounds for

appeal exist and remand the cause to the trial court so that new counsel may be appointed

to brief the issues.” Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex. Crim. App. 2005).

After reviewing the clerk’s record, the reporter’s record, the Anders brief, and the pro se

response, it appears that arguable grounds for appeal may exist, possibly including the

use of a prior conviction that is an element of the offense to enhance the offense. See

Ballard v. State, 149 S.W.3d 693, 699-700 (Tex. App.—Austin 2004, pet. ref’d); Tex.

Code Crim. Proc. Ann. art. 62.102(b)(2); Tex. Penal Code Ann. § 12.42 (a) (West Supp.

2012).

         It is, therefore, ORDERED that appellate counsel’s motion to withdraw as

counsel of record is granted; the appeal is ABATED; and the cause is REMANDED to

the trial court for appointment of new counsel to rebrief the appeal on the issue identified,

as well as on any additional arguable grounds the attorney may find. See In re Schulman,

252 S.W.3d 403, 406-12 (Tex. Crim. App. 2008); compare Stafford v. State, 813 S.W.2d
503, 510-11 (Tex. Crim. App. 1991). A supplemental clerk’s record containing the order

appointing new counsel shall be filed with the Court by May 6, 2013. Appellant’s brief

shall be due thirty days after the supplemental clerk’s record is filed. The State’s brief

shall be due thirty days after the appellant’s brief is filed. We remove the case from the


                                             2
submission docket. The appeal will be re-submitted after the briefs on the merits have

been filed.

       ORDER ENTERED April 4, 2013.

                                                    PER CURIAM

Before Gaultney, Kreger, and Horton, JJ.




                                           3